Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Thyssenkrupp Presta AG (WO 2015/144482 A1 – hereinafter D1).
D1 discloses all of the structural (figures 2 and 7) as claimed, a wheel suspension device having single-wheel steering for a motor vehicle with driving of the steered wheels, comprising:
a steering knuckle spring-suspended on the vehicle chassis, the steering knuckle configured to rotatably support a vehicle wheel (2),

wherein the single-wheel steering comprises:
a worm gear (figure 2 element 280) having a worm wheel (275), the worm wheel rotationally fixed to the steering knuckle and arranged coaxially with the pivot axis, and
a worm meshed with the worm wheel, wherein the worm wheel is

rotatable about the pivot axis by operation of the worm wheel, and wherein the worm is configured to be driven by a steering motor (figure 7, element 202) arranged on the vehicle.
In re claim 9, D1 (figure 7) discloses the worm is connected to the steering motor by a steering drive shaft.
In re claim 10, D1 (figure 7) discloses the steering drive shaft is an articulated shaft (label in figure 8 as element 203).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of Kojima et al. (USPUB 2005/0173184 A1 – hereinafter Kojima et al.).
D1 is disclosed above but does not explicitly teach the worm wheel is a worm wheel segment.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the worm wheel of D1 to include the feature as taught by Kojima et al., for the reasons set forth above. 
In re claim 12, modified D1 is disclosed above but does not explicitly teach the worm wheel segment extends over a circumferential range between 180° and 270°.
However, this feature is merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, without the exercise of ingenuity.
In re claim 13, D1 is disclosed above but does not explicitly teach:
An articulated shaft,
a double bevel gear train is operatively arranged between the wheel drive shaft and a driven wheel axle shaft of the vehicle wheel.
However, the Examiner takes official notice that the use of articulated shaft is old and well 
known in the mechanical art for allowing two shaft endings can be easily and precisely connected over a distance, thus shaft misalignments are compensated by the articulated section of the shaft (via universal joints).
	Further, the arrangement of a double bevel gear train interposed between the drive shaft and the driven wheel axle is old and well known in the mechanical art, for example Kinoshiita et al. (USPN. 4,301,886). 
In re claim 14, modified D1 as disclosed above meets all of the claimed limitations.


Allowable Subject Matter
         Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Note:  the claiming of the housing which is non-pivoting relative to the pivot axis and in combination with an articulated shaft make the structure patentable over the convention housing (e.g.  Nishihara (USPN. 4,442,912).

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer 

/TONY H WINNER/               Primary Examiner, Art Unit 3611